Cite as 2017 Ark. App. 97

                 ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-16-965


CANDY RENEE COLLIER                              Opinion Delivered: February 22, 2017
                   APPELLANT
                                                 APPEAL FROM THE HOWARD
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. 31JV-15-7-1]

ARKANSAS DEPARTMENT OF                           HONORABLE TOM COOPER,
HUMAN SERVICES AND MINOR                         JUDGE
CHILD
                    APPELLEES                    AFFIRMED; MOTION GRANTED

                            RITA W. GRUBER, Chief Judge

       This is an appeal from an order terminating Candy Renee Collier’s parental rights to

her son, Z.A.L., born June 15, 2015. Appellant’s counsel has filed a motion to withdraw and

a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), and Arkansas Supreme Court Rule 6-9(i), setting forth all

adverse rulings from the termination hearing and asserting that there are no issues that would

support a meritorious appeal. The clerk of this court mailed a certified copy of counsel’s

motion and brief to appellant’s last-known address informing her of her right to file pro se

points for reversal. She has filed no points.

       After carefully examining the record and counsel’s brief, we conclude that counsel has

complied with the requirements established by the Arkansas Supreme Court for no-merit

termination cases and that the appeal is wholly without merit. Accordingly, we grant counsel’s

motion to withdraw and affirm the order terminating appellant’s parental rights.
                         Cite as 2017 Ark. App. 97

Affirmed; motion granted.

KLAPPENBACH and GLOVER, JJ., agree.

The Potter Law Firm, LLP, by: Thomas A. Potter, for appellant.

No response.




                                      2